Citation Nr: 1434782	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-23 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 20 percent for diabetes mellitus, type II, with retinopathy.  

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, type II, with retinopathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1984 and from July 1989 to March 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In September 2010, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In October 2010, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

The Board has reviewed the Veteran's Virtual VA file and notes that a June 2014 Informal Hearing Presentation from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Veteran was notified that the Judge who conducted his September 2010 hearing was no longer employed by the Board and advised him of his right to attend an additional hearing before a VLJ under 38 C.F.R. § 20.717 (2013).  In June 2014, the Veteran requested an additional hearing at the RO in Cleveland, Ohio.  The Board finds that he is entitled to this hearing before the appeal is adjudicated.  The appeal is remanded to schedule the Veteran for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO in Cleveland, Ohio, at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file or e-file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



